       Case 5:16-cv-06370-EJD Document 444 Filed 11/08/19 Page 1 of 4



 1 SHEPPARD, MULLIN, RICHTER &                       J. Noah Hagey, Esq. (SBN: 262331)
     HAMPTON LLP                                     hagey@braunhagey.com
 2     A Limited Liability Partnership               Matthew Borden, Esq. (SBN: 214323)
       Including Professional Corporations           borden@braunhagey.com
 3   LEO D. CASERIA, Cal. Bar No. 240323             Jeffrey M. Theodore, Esq. (SBN: 324823)
     333 South Hope Street, 43rd Floor               theodore@braunhagey.com
 4   Los Angeles, California 90071-1422              Ronald J. Fisher, Esq. (SBN: 298660)
     Telephone:    213.620.1780                      fisher@braunhagey.com
 5   Facsimile:    213.620.1398                      BRAUNHAGEY & BORDEN LLP
     E-mail:       lcaseria@sheppardmullin.com       351 California Street, Tenth Floor
 6                                                   San Francisco, CA 94104
                                                     Telephone: (415) 599-0210
 7                                                   Facsimile: (415) 276-1808

 8                                                   ATTORNEYS FOR PLAINTIFF
                                                     OPTRONIC TECHNOLOGIES, INC
 9 MICHAEL W. SCARBOROUGH,
     Cal. Bar No. 203524
10   DYLAN I. BALLARD, Cal. Bar No. 253929
     HELEN C. ECKERT, Cal. Bar No. 240531
11   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
12   Telephone:    415.434.9100
     Facsimile:    415.434.3947
13   E-mail:
     mscarborough@sheppardmullin.com;
14   dballard@sheppardmullin.com;
     heckert@sheppardmullin.com
15
16
                                   UNITED STATES DISTRICT COURT
17
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
     OPTRONIC TECHNOLOGIES, INC. d/b/a                Case No. 5:16-cv-06370-EJD-VKD
19 Orion Telescopes & Binoculars, a California        Assigned To: Honorable Edward J. Davila
     corporation,
20                                                    JOINT STIPULATION REGARDING
                     Plaintiff,                       ADMISSION OF WRITTEN DISCOVERY
21
            v.
22                                                    Complaint Filed: November 1, 2016
   NINGBO SUNNY ELECTRONIC CO.,                       First Amended Complaint Filed: November 3,
23 LTD., SUNNY OPTICS, INC., MEADE                    2017
   INSTRUMENTS CORP., and DOES 1-25,                  Trial Date: October 22, 2019
24
                     Defendants.
25
26
27
28

                                                                    Case No. 5:16-cv-06370-EJD-VKD
                                   JOINT STIPULATION REGARDING ADMISSION OF WRITTEN DISCOVERY
       Case 5:16-cv-06370-EJD Document 444 Filed 11/08/19 Page 2 of 4



 1          Plaintiff Optronic Technologies, Inc. d/b/a Orion Telescopes & Binoculars (“Plaintiff”) and

 2 Defendants Ningbo Sunny Electronics Co., Ltd., Sunny Optics, Inc., and Meade Instruments Corp.
 3 (collectively, “Defendants”), by and through their respective counsel of record, hereby stipulate to
 4 admission of the following written discovery at trial:
 5   2017-05-15 – Meade’s Response to Pltf’s Reqs       Responses to Requests for Admission 1-14
     for Admissions - Set One
 6
     2017-05-15 - Meade’s Response to Pltf’s            Responses to Interrogatories 1-19
 7   Special Interrogatories - Set One
 8   2017-05-15 - Ningbo Sunny Electronic’s             Responses to Requests for Admission 1-17
     Response to Pltf’s Reqs for Admission - Set
 9   One
10   2017-05-15 - Ningbo Sunny Electronic’s             Responses to Interrogatories 1-18
     Response to Pltf’s Special Interrogatories - Set
11   One
12   2017-05-15 - Sunny Optics’ Response to Pltf’s      Responses to Requests for Admission 1-18
     Requests for Admission - Set One
13
14   2018-04- 20 - Meade’s Supplemental                 Responses to Interrogatories 1-19
     Responses to Special ROGs, Set One
15
     2018-04-20 - Ningbo Sunny’s Supplemental           Responses to Interrogatories 1-18
16   Responses to Special ROGs, Set One

17   2018-05-01 - Ningbo Sunny’s Responses to           Responses to Interrogatories 19-23
     Orion’s Special Interrogatories, Set Two
18
     2018-05-31 Ningbo Sunny’s Response to              Responses to Interrogatories 24-49
19   Plaintiff’s Third Set of Special Interrogatories

20   2018-07-12 Meade’s Amended Response to             Reponses to Requests for Admission 10
     Plaintiff’s RFAs 10 & 11                           and 11
21
     2018-07-12 Meade’s Supplemental Response           Responses to Interrogatories 17
22   to Plaintiff’s Special Rog No. 17

23   2018-07-12 Ningbo Sunny’s Amended                  Responses to Requests for Admission
     Responses to Plaintiff’s RFAs 5, 13, and 14        5, 13, and 14
24
     2017-07-03 Plaintiff’s Responses to                Responses to Interrogatories 1-22
25   Meade’s First Set of Interrogatories

26   2018-04-20 Plaintiff’s Confidential                Responses to Interrogatories 1-22
     Supplemental Responses to Meade’s
27   First Set of Interrogatories

28

                                                  -1-             Case No. 5:16-cv-06370-EJD-VKD
                                 JOINT STIPULATION REGARDING ADMISSION OF WRITTEN DISCOVERY
      Case 5:16-cv-06370-EJD Document 444 Filed 11/08/19 Page 3 of 4



 1   2018-05-14 Plaintiff’s Second                  Responses to Interrogatories 1-22
     Confidential Supplemental Responses to
 2   Meade’s First Set of Interrogatories
 3   2018-05-16 Plaintiff’s Responses to            Responses to Interrogatories 1-8
     Ningbo Sunny’s First Set of
 4   Interrogatories
     2018-05-31 Plaintiff’s Objections to           Responses to Interrogatories 1-25
 5   Sunny Optic’s First Set of
     Interrogatories
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-             Case No. 5:16-cv-06370-EJD-VKD
                                JOINT STIPULATION REGARDING ADMISSION OF WRITTEN DISCOVERY
        Case 5:16-cv-06370-EJD Document 444 Filed 11/08/19 Page 4 of 4



 1 Dated: November 8, 2019
 2                                                 Respectfully submitted,

 3
 4                                          BRAUNHAGEY & BORDEN LLP
 5
 6                                          By                          /s/ Ronald J. Fisher
                                                                       RONALD J. FISHER
 7
                                                                   Attorneys for Plaintiff
 8                                                       OPTRONIC TECHNOLOGIES, INC. d/b/a Orion
                                                                   Telescopes & Binoculars
 9
10
11
12
                                            SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13
14
                                            By                          /s/ Leo D. Caseria
15                                                                      LEO D. CASERIA
16                                                              Attorneys for Defendants
                                                         NINGBO SUNNY ELECTRONIC CO., LTD.,
17                                                             SUNNY OPTICS, INC., and
                                                             MEADE INSTRUMENTS CORP.
18
19
                                                 ATTESTATION
20
               Pursuant to Civil Local Rule 5-1(i)(3), I, Leo Caseria, attest that all signatories listed, and
21
     on whose behalf the filing is submitted, concur in the filing’s content and have authorized the
22
     filing.
23
24
                                                                   /s/ Leo D. Caseria
25
                                                                      Leo Caseria
26
27
28

                                                      -3-             Case No. 5:16-cv-06370-EJD-VKD
                                     JOINT STIPULATION REGARDING ADMISSION OF WRITTEN DISCOVERY
